Citation Nr: 1730175	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cardiac disorder, including coronary artery disease and calcific constrictive pericarditis, to include as due to in-service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Chicago, Illinois RO, who now has jurisdiction over the claim.  

This matter was previously before the Board in August 2016 when it was remanded for further development to comply with the Board's May 2015 remand.  The matter is once again before the Board for further appellate action. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In its March 2017 supplemental statement of the case (SSOC), the Agency of original jurisdiction (AOJ) noted the Veteran was scheduled for a VA examination with a cardiologist at the Indianapolis VA medical center (VAMC).  The SSOC also states the VAMC attempted to contact the Veteran by telephone and by correspondence but was unable to reach him. The Veteran failed to report for the examination and the AOJ denied the claim based on the evidence of record. 

Initially, the Board notes that the attempts to contact the Veteran noted in the SSOC are absent from the record.  Furthermore, the Veteran submitted a statement in April 2017 stating he was unaware of the scheduled examination and that he was never contacted by VA to notify him of the scheduled examination.  Given the lack of evidence showing VA properly notified the Veteran of his scheduled examination, the Board finds a new examination is warranted. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any and all attempts, either by telephone or correspondence, to notify the Veteran of the scheduled VA examination at the Indianapolis VAMC, to include the attempts made in compliance with this remand and the August 2016 remand.  

2.  Schedule the Veteran for a VA examination with a cardiologist.  The cardiologist must review the Veteran's claims file. All indicated tests and studies necessary to determine whether the Veteran has any form of ischemic heart disease must be performed.  This includes diagnostic studies if the existing studies are not sufficiently thorough and contemporaneous.  All findings should be set forth in detail. 

Following the examination, the cardiologist must address whether the Veteran presently manifests any form of ischemic heart disease to include coronary artery disease.  The examiner must address whether constrictive pericarditis is a form of ischemic heart disease.  The examiner must take into appropriate consideration and review all of the Veteran's treatment records, as well as the prior June 2011 VA medical opinion.  The examiner must address the private treatment records which reference a history of coronary artery disease in August 2006, June 2010, and July 2011.  A complete rationale must be provided for all opinions offered. 

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




